Title: From George Washington to Board of War, 1 May 1781
From: Washington, George
To: Board of War


                        Gentlemen

                            Head Quarters N. Windsor 1st May 1781.
                        
                        Your favr of the 21st ulto reached me on the 28th—Should there be no Naval Officer of Capt. Willings Rank who
                            has a prior right of exchange, I shall be very glad to see his effected, as he has been peculiarly severely treated by the
                            enemy, but if Lt Colo. Rogers is a continental prisoner of War I cannot consistently permit him to be exchanged for Capt.
                            Willing solely, without making a precedent of what the enemy want extremely to establish—that of rating our Captains of
                            the Navy as Lt Colos. of the land forces—If it is Captain Willings turn and the Commy of prisoners can make an exchange by
                            composition, I have not the least objection—Or, if Lt Colo. Rogers should be a state prisoner of Penna and the Executive
                            would give him up for the release of Captain Willing, it might be negotiated as a matter not in common course and our
                            Commy of prisoners might be instructed to signify to the British that it was not done upon the principle of allowing him
                            to be of the Rank of a Lieut. Colonel. I have the honor &c.

                        
                            P.S. previous to the Rect of your favr of the 25th April, I had given orders for the exchange of salt
                                for Fish, to as great an Amount as I conceived, from the information before me, the state of our Magazine would
                            admit.
                        

                    